DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 4,848,590) in view of Svatek et al. (“Svatek”)(US 7,743,927) and Yunker et al. (“Yunker”)(US 6,814,211).
Kelly (fig. 1-5) teaches an object conveying system comprising

an object measurement unit (21, 23, 26) for conducting an optical measurement associated with a property of the object via the first aperture of each channel of the at least two channels when the object passes the first aperture towards the second end (col. 5, ln. 10-38); 
at least one ejector unit (near 41, 46) arranged in each channel of the at least two channel to eject the object conveyed on the corresponding channel when reaching the second longitudinal position on the guide plate located downstream of the first aperture based on the measured property of the object and a timing signal associated with a conveying velocity of the object being conveyed along the channel (fig. 1, 4; col. 7, ln. 5-col 8, ln. 62 teaching control unit for using timing signal and air blast valves to sort objects);
wherein each channel of the at least two channels comprise a longitudinally extending base (fig. 1,5 near 17); and
 wherein the second aperture is configured to receive a fluid jet stream (fig. 1);
(re: claim 2) wherein each channel of the at least two channels further comprises a third aperture (near 24) provided at a third longitudinal position arranged downstream the first longitudinal position and upstream from the second longitudinal position, wherein said third aperture is operatively coupled to the object measurement unit such as to allow for calculation of the conveying velocity (col. 8 teaching how control unit calculates object data, such as size 
(re: claims 3 and 4) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: claim 3)  wherein the object measurement unit is arranged to optically detect the object passing the first aperture at an associated first time instant, and the object passing the third aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the second longitudinal position by utilizing the time instant, and time instant, distance between the first longitudinal position and third longitudinal position and distance between the first longitudinal position and second longitudinal position (fig. 1 and col. 8 teaching use of exact timing signals to calculate, object data such as size, velocity and timing of sorting blasts);;
(re: claim 4) wherein the object measurement unit is arranged to optically detect the object entering the first aperture at an associated first time instant the object exiting the first aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the second longitudinal position by utilizing the time instant, and time instant, the size of the first aperture and distance between the first longitudinal position and second longitudinal position (Id.). 


 (re: claim 6) wherein the first aperture and/or second aperture is provided through the longitudinally extending base (fig. 1);
 (re: claim 10)  wherein the second longitudinal position is located downstream the second end of the at least two channels (fig. 1);
(re: claim 11)  wherein each channel of the at least two channels has a width dimensioned to accommodate a single object (fig. 5);
(re: claim 12)  wherein the ejector unit is a fluid jet stream unit (col. 7, ln. 19+ teaching air blast nozzles);
(re: claim 13)  wherein the second aperture is tapered, thus forming an ejection channel having a cross-section reducing through a base of the guide plate towards the object in use (fig. 1 showing slightly tapered apertures); 
(re: claim 14)  a control unit (23) arranged to control the operation of the ejector unit and/or object measurement unit;
(re: claim 15)  wherein the control unit is further arranged to eject a particular object based on information of said object being obtained from the object measuring unit (col. 8-9); 
(re: claim 16)  wherein the control unit is further arranged to receive information from at least one object sensor monitoring each object between the first longitudinal position and the second longitudinal position, thereby assuring that the object having a certain property to be ejected is ejected at the second longitudinal position by means of the ejector unit (Id.);
(re: claim 17)  wherein the sensor is at least one camera (Id. and fig. 5 teaching photo detectors).

Kelly as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1) wherein each channel of the at least two channels comprise a pair of sidewalls arranged along either of the longitudinally extending base 
Svatek, however, teaches that it is well-known in the sorting arts to use sidewalls to define multiple channels within a guide plate to improve the delivery of items for sorting (fig. 4 near 338; col. 1, ln. 64-col. 2, ln. 17 and col. 6, ln. 6-32 teaching that defining channels allows greater control of downward velocity of items and reduces lateral velocity; see also fig. 7, 8).   Yunker also teaches that it is well-known to employ a pair of sidewalls to better define channels in a slide plate for a sorting machine and prevent abnormally shaped objects for jamming the sorting channel (fig. 3 near 42, 44, 46 and col. 5, ln. 50+).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Kelly for the reasons set forth above.
	

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Svatek and Yunker et al. (“Kelly et al.”) as applied above, and further in view of legal precedent.
Kelly et al. as set forth above teach all that is claimed except for expressly teaching
 (re: claim 7) wherein a first channel of the guide plate has a first length and a second channel of the guide plate has a second length differing from the first length;
(re: claim 8) the second longitudinal position of a first channel of the guide plate is provided downstream or upstream the second longitudinal position of a second channel of the guide plate. 
Here, the claimed features relating to the dimensions or positioning of known features can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in legal precedent as discussed above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Kelly at al. for the reasons set forth above.
	
Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Examiner disagrees that there is no rationale to modify Kelly as claimed as the prior art as cited above clearly teaches that it is well-known to employ the claimed plate configuration to provide better control of items delivery during sorting.  Consequently, the claims stand rejected.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 




Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
December 30, 2021